Name: 2008/845/EC,Euratom: Council Decision of 24Ã October 2008 on the adjustment of the allowances paid to members and alternates of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  labour market
 Date Published: 2008-11-12

 12.11.2008 EN Official Journal of the European Union L 301/11 COUNCIL DECISION of 24 October 2008 on the adjustment of the allowances paid to members and alternates of the European Economic and Social Committee (2008/845/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the fourth subparagraph of Article 258 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the fourth subparagraph of Article 166 thereof, Having regard to the request from the European Economic and Social Committee dated 9 September 2008, Whereas the amount of the daily allowances paid to members and alternates of the European Economic and Social Committee, laid down by Decision 81/121/EEC (1), should be adapted, HAS DECIDED AS FOLLOWS: Article 1 Article 2 of Decision 81/121/EEC shall be replaced by the following: Article 2 1. The daily allowance per travel day shall be:  EUR 145 for members and alternates. 2. The daily allowance per meeting day shall be:  EUR 233 for members and alternates. 3. Where the beneficiary furnishes satisfactory proof that he has incurred expenditure on an overnight stay at the place of work, he shall be paid a supplementary daily allowance of EUR 34. Article 2 This Decision shall take effect on 24 October 2008. Done at Luxembourg, 24 October 2008. For the Council The President M. ALLIOT-MARIE (1) OJ L 67, 12.3.1981, p. 29.